Citation Nr: 0415984	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a herniated disc at 
L1-2.

2.  Entitlement to service connection for herniated disc at 
C4-5 (right side).

3.  Entitlement to service connection for spondylosis at T4-
12.

4.  Entitlement to service connection for hypertension, 
including as secondary to chronic pain from spondylosis.

5.  Entitlement to service connection for gastroesophagael 
reflux disease (GERD).

6.  Entitlement to service connection for ocular 
hypertension.

7.  Entitlement to service connection for migraine headaches, 
including as secondary to a cervical spine disorder from 
spondylosis.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Dr. "H."


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from August 1975 
to July 1981.  She subsequently served in the Air Force 
Reserves (AFR) from 1985 to August 2002.  DD Form 214s 
reflect that she was on active duty from October 1989 to 
November 1990 and from January 1991 to April 1991.  In 
addition, there are Line of Duty Determination Forms (Air 
Force Form 348), discussed in detail below, reflecting 
additional periods of active duty while the veteran was in 
the AFR.  There are also forms that reflect that the veteran 
was ordered to Active Duty Training (ACDUTRA) from June 1985 
to August 1985 and August 1985 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied the veteran's 
claims for service connection for the following disorders:  
herniated discs (L1-2 and C4-5), spondylosis, hypertension, 
GERD, ocular hypertension, and migraine headaches.  The RO 
also denied her claim for a TDIU.

The Board recently, in June 2004, granted the veteran's 
motion to advance her case on the Board's docket.  The Board 
granted the motion because good or sufficient cause, i.e., 
her impending bankruptcy, supported doing this.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

In a January 2004 letter, the veteran asked to add a claim 
for service connection for chronic pain syndrome secondary to 
post-traumatic spondylosis and degenerative disc disease 
(DDD).  The Board notes that the RO adjudicated the veteran's 
claim for service connection for hypertension to include as 
secondary to chronic pain syndrome, and the Medical 
Evaluation Board (MEB) found the GERD to be secondary to 
chronic pain syndrome.  So this matter is referred to the RO 
to determine whether an adjudication of a separate claim for 
service connection for chronic pain syndrome is warranted, or 
whether such a claim is already incorporated in the claims 
for secondary service connection based on chronic pain from 
already service-connected disorders.

The Board will decide the claims for service connection for 
the herniated discs, spondylosis, and ocular hypertension.  
However, the claims for service connection for hypertension, 
GERD, and migraine headaches, and the claim for a TDIU 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part regarding these claims.


FINDINGS OF FACT

1.  There is probative, competent medical evidence of record 
supporting the finding of the MEB that the veteran's 
herniated discs and spondylosis are due to injuries she 
sustained while on active duty in the military.

2.  There also is probative, competent medical evidence of 
record indicating the veteran's ocular hypertension developed 
during her service in the Navy.



CONCLUSIONS OF LAW

1.  The veteran has a herniated disc at L1-2 due to an injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The veteran has a herniated disc at C4-5, on the right 
side, due to an injury incurred in service.  38 U.S.C.A. §§  
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The veteran has spondylosis at T4-12 due to an injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

4. The veteran's ocular hypertension was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's April 2001 claims.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In January 2004, the United States Court of Appeals for 
Veterans Claims (Court) decided Pelegrini v. Principi, 17 
Vet. App. 412 (2004), in which it revisited the notice 
requirements imposed upon VA by the VCAA.  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at 421-422.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at 422.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

Subsequently, VA's Office of General Counsel held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the 
"fourth element" requirement of Pelegrini was non-binding 
obiter dictum.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case. 
The first thing the RO did after receiving the veteran's 
April 2001 service connection claims was to send its May 1, 
2001, VCAA letter.  It did not take any adjudicative action 
until February 2002, when it issued its rating decision 
denying all of her service connection claims as well as her 
September 2001 TDIU claim.  Thus, the RO provided VCAA 
notification to the veteran prior to its initial unfavorable 
decision on her service connection claims.

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  The RO's May 1, 2001, VCAA letter told 
the veteran about the VCAA and its application to her service 
connection claims.  Specifically, the RO told the veteran 
about the information necessary to substantiate her claim and 
the respective responsibilities of the veteran and the RO in 
obtaining this information.  The RO also wrote: "Tell us 
about any additional information or evidence that you want us 
to try to get for you," and told the veteran where to send 
information describing additional evidence or the evidence 
itself.  The RO also told the veteran it had requested her 
AFR records.  In a May 30, 2001, letter, the RO listed the 
private and VA medical records it had requested, and asked 
the veteran to contact these physicians and facilities as 
well.  In a June 2001 letter, the RO indicated it had 
requested medical records from another physician, and again 
asked the veteran to contact him as well.

Therefore, even if Pelegrini's fourth element of the notice 
requirement were binding, the RO fully complied with it in 
this case, as its May 1, 2001, VCAA letter, supplemented by 
its May 30, 2001, and June 2001 letters, provided the 
information specified by Charles and Quartuccio, and, by 
telling the veteran to send or inform it of any additional 
information or evidence, met Pelegrini's directive to tell 
her to "give us everything you've got pertaining to your 
claim," even though the letters did not use this exact 
language.  Pelegrini, 17 Vet. App. at 422.  

Moreover, the RO obtained all relevant private and VA 
outpatient treatment (VAOPT) records and ordered VA 
examinations as to all of the veteran's service connection 
claims being decided herein.  Thus, the RO complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims for service connection for herniated discs, 
spondylosis, and ocular hypertension.




General Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2003).  Service connection also 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred in or aggravated 
while performing inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).


Herniated Discs and Spondylosis

A November 1991 Line of Duty Determination, Air Force Form 
348, reflects that the veteran slipped and fell on an icy 
ramp, injuring her head and shoulder.  The report found that 
the veteran was not under the influence of alcohol or drugs, 
and that the injury occurred in the line of duty.  The report 
characterizes the veteran's duty status as "active duty."  
A December 1999 Line of Duty Determination described a 
thoracic strain.  This report did not indicate whether the 
veteran was then on ACDUTRA, but did find that the injury 
occurred in the line of duty.  A November 2000 Line of Duty 
Determination reflects that the veteran tripped over a phone 
cord and fell into a cabinet, injuring her right knee and 
right side of her torso.  This report indicates that she was 
not on ACDUTRA at that time, but found that the injury 
occurred in the line of duty.

A September 2001 VA examination diagnosed the veteran with an 
increasing disc bulge of the cervical spine, right C4-5 disc 
herniation, spondylosis, small focal right posterior disc 
herniation, L1-2, degenerative disc disease (DDD) of the 
thoracic spine, degenerative joint disease (DJD) of the 
cervical spine.  The VA examiner did not offer an opinion as 
to whether these disabilities were related to the veteran's 
military service.

Subsequently, in April 2002, Dr. "H," a flight surgeon who 
evaluated the veteran while she was assigned as a medical 
laboratory technician for his AFR squadron, evaluated the 
veteran.  The Board notes that Dr. H also treated the veteran 
in his capacity as a private physician and testified in 
support of her claims during her August 2002 hearing before 
the RO.  In his evaluation, Dr. H recounted the veteran's 
injuries while in the AFR as well as a fall the veteran 
described as occurring in 1981 while on active duty in the 
Navy.  Based on X-ray and MRI studies, Dr. H diagnosed the 
veteran with post-traumatic thoracic spondylosis with 
secondary chronic pain, and cervical and lumbar disc 
herniations/post traumatic degenerative changes.  Dr. H 
forwarded his evaluation and the veteran's medical records to 
a Medical Evaluation Board (MEB) with a recommendation for 
retirement.

In April 2002, the MEB found that the veteran's post-
traumatic spondylosis with secondary chronic pain and her 
cervical and lumbar disc herniations were incurred while she 
was entitled to basic pay and that none of these disabilities 
existed prior to service.  The MEB referred the veteran's 
case to an Informal Physical Evaluation Board (IPEB).  In 
July 2002, the IPEB found that the spondylosis and disc 
herniations were unfitting conditions that were compensable 
and ratable, and that they were the proximate result of 
performing military duty.  The IFEP found that these 
disabilities prevented the veteran from performing her duties 
and recommended she be discharged with severance pay.

An August 2002 reserve order relieved the veteran from her 
then-current assignment, assigned her to the retired reserve 
section and placed her on the AFR retired list.

The above facts establish that the veteran's herniated discs 
and spondylosis are due to injuries incurred while on active 
duty.  The MEB and IPEB findings confirm her cervical and 
lumbar disc herniations and her spondylosis resulted from 
events that occurred while she was on active duty and that 
none of these disabilities existed prior to service.  The VA 
examiner also indicated that these disabilities currently 
exist and did not contradict the MEB findings as to their 
relationship to her military service.  Consequently, the 
Board finds that the veteran's spondylosis and herniated 
discs occurred while on active duty and, therefore, she is 
entitled to service connection for these disabilities.  
38 C.F.R. § 3.303(a) (2003).  See, too, Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).


Ocular Hypertension

The veteran was diagnosed in October 1977 with ocular 
hypertension and monitored frequently for this disability 
throughout her Navy and AFR service.  The September 2001 VA 
examiner diagnosed the veteran with ocular hypertension, 
bilaterally, meaning involving both eyes.  Dr. H also noted 
the veteran's chronically elevated intraocular pressures, 
bilaterally, and stated they were first discovered while she 
was serving on active duty in the Navy.  As this medical 
record of evidence indicates the veteran's current ocular 
hypertension was incurred in service, service connection for 
this disability must be granted.  38 C.F.R. § 3.303(a) 
(2003).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).




ORDER

Service connection for a herniated disc at L1-2 is granted.

Service connection for a herniated disc at C4-5, right side, 
is granted.

Service connection for spondylosis at T4-12 is granted.

Service connection for ocular hypertension is granted.


REMAND

During the September 2001 VA examination, the examiner 
observed the veteran was not at that time being treated for 
hypertension, and that VA and private treatment records 
contained normal readings.  The examiner referred this 
disability to a renal specialist.  In a November 2001 
addendum to that VA examination, the examiner indicated that 
the renal service to which he had referred the question of 
the veteran's hypertension had "refused to complete [the] 
exam."  He stated that the veteran had not been treated for 
hypertension, that the levels on file were "top normal," 
and that the veteran had never been diagnosed with 
hypertension.  He also wrote that the veteran had been 
unwilling to take pain medication, preferring to use 
"homeopathic methods of pain relief."  He listed the 
veteran's blood pressure readings since August 2000 as:  
143/93, 159/96, 123/65, and 142/83, all without treatment.  
The examiner also referred to a VAOPT note indicating 
treatment for hypertension was being considered.  He 
concluded:  "[A]lthough it is at least as likely as not that 
elevated BP may develop as a secondary condition/consequence 
of chronic pain, patient currently is not being treated for 
HTN."  

In his April 2002 referral, Dr. H. diagnosed the veteran with 
low-grade hypertension secondary to chronic pain syndrome.  
The MEB repeated that the veteran had low-grade hypertension 
secondary to chronic pain syndrome, and indicated that it 
occurred while the veteran was on active duty and did not 
exist prior to service.  In July 2002, the IPEB characterized 
the veteran's hypertension as a condition that "can be 
unfitting but [is] not currently compensable or ratable."

At the August 2002 RO hearing, Dr. H explained that 
hypertension can result from chronic pain because in response 
to pain, the body releases adrenaline, which decreases the 
size of blood vessels, which in turn increases blood 
pressure.  Dr. H. reported that he was treating the veteran's 
hypertension with linospril, and that she was continuing to 
undergo treatment for hypertension.  Dr. H's private 
treatment records reflect the following blood pressure 
readings for the veteran:  172/94 (July 2000), 170/94 (March 
2001), 172/96 (June 2001).

38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2003), Note 1, 
defines hypertension as diastolic pressure of predominantly 
90 mm. or greater, and defines isolated systolic hypertension 
as systolic blood pressure predominantly 160mm. or greater 
with diastolic blood pressure of less than 90 mm.  Note 1 
requires that hypertension or isolated systolic hypertension 
must be confirmed by readings taken 2 or more times on at 
least 3 different days.  Neither Dr. H nor the VA examiner 
based their conflicting assessments of whether the veteran 
currently has hypertension on such readings.  Consequently, 
there must be a new VA examination to determine whether the 
veteran currently has hypertension as this term is defined in 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability"); Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C. § 1131 as also requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Similarly, Dr. H and the VA examiner expressed different 
opinions as to whether the veteran currently has GERD.  The 
VA examiner, after noting references in the VAOPT records to 
gastric tenderness and epigastric burning, stated the results 
of a September 2001 esophagus study showed no hiatal hernia 
or gastroesophagael reflux.  He added that there was no 
confirmed diagnosis of the veteran's subjective complaints of 
dysphagia.  Dr. H, on the other hand, diagnosed the veteran 
with GERD secondary to chronic pain syndrome/probable 
visceral somatic reflux in his April 2002 referral to the 
MEB.  In a July 2000 treatment note, Dr. H stated that he was 
continuing to treat the veteran's secondary exacerbated GERD 
with Prilosec.  As it is unclear from the record whether the 
veteran currently has GERD, this claim should be remanded for 
additional development as well.

The veteran's claim for migraine headaches secondary to a 
cervical spine disorder from spondylosis must also be 
remanded.  Unlike the disabilities discussed above, the MEB 
did not opine as to the origin of the migraine headaches or 
whether they existed prior to service.  Significantly, the 
veteran indicated in her January 1975 Report of Medical 
History prepared in connection with her Enlistment 
Examination that she suffered from frequent or severe 
headaches.  The veteran's Naval service medical records 
(SMRs) show that she experienced headaches, and the physician 
summary on her June 1981 Report of Medical History prepared 
in connection with her discharge examination shows that she 
had a 6-month history of tension headaches relieved by 
valium, which the physician did not consider disabling.  
The September 2001 VA examiner did not address the medical 
issues relating to this claim in the examination report.  Dr. 
H did not discuss the veteran's migraine headaches in his 
April 2002 referral to the MEB.  There are, however, 
references in the VAOPT records to complaints of migraine 
headaches.  Because there is evidence of a current disability 
that may be associated with service, the VA examination 
performed after this remand should also address the veteran's 
migraine headaches, and whether they are related to or were 
aggravated by service or active duty.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); see also Charles, 16 Vet. App. at 
374 -75.

Finally, the RO's determination that the veteran was not 
entitled to a TDIU was based on the fact that all of her 
service connection claims had been denied.  But as some of 
those claims have now been granted and others will be 
readjudicated after this remand, the RO should address this 
claim in light of these subsequent developments.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits of the claims 
for service connection for hypertension, 
GERD, migraine headaches, and a TDIU, 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
also should be asked to submit any 
relevant evidence in her possession 
concerning these claims.

2.  If possible, clarify the exact dates 
during the veteran's AFR service that she 
was on active duty, ACDUTRA, and 
INACDUTRA.  

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of her 
hypertension, GERD, and/or migraine 
headaches since September 2003, 
including, but not limited to, those of 
Dr. H.  Ask the veteran to complete and 
return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of any private care provider she 
identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since September 2000, including, but not 
limited to, any additional treatment she 
has received relating to her 
hypertension, GERD, and/or migraine 
headaches at the Pittsburgh VA Medical 
Center (VAMC).  Any records obtained 
should be associated with the other 
evidence in the claims file.

5.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA examination to determine the extent 
and etiology of any hypertension.  The 
claims folder must be made available to 
the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether the 
veteran currently has hypertension and, 
if so, whether it is at least as likely 
as not that the hypertension is related 
to chronic pain from her service-
connected disabilities or otherwise 
related to her Navy service or her AFR 
active duty, ACDUTRA, or INACDUTRA.  If 
no opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Also, schedule the veteran for a VA 
examination to determine the extent and 
etiology of any GERD.  The claims folder 
must be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should indicate whether the 
veteran currently has GERD and, if so, 
whether it is at least as likely as not 
that the GERD is related to chronic pain 
from her service-connected disabilities 
or otherwise related to her Navy service 
or AFR active duty, ACDUTRA, or 
INACDUTRA.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

7.  As well, schedule the veteran for a 
VA examination to determine the etiology 
of her migraine headaches.  The claims 
folder must be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's migraine headaches are related 
to her service-connected spondylosis or 
otherwise related to her Navy service or 
AFR active duty, ACDUTRA, or INACDUTRA.  
Also, to the extent these migraine 
headaches existed prior to service, 
indicate whether they were aggravated by 
the veteran's active duty, ACDUTRA, or 
INACDUTRA.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

8.  Review the examination reports to 
ensure they respond to the questions 
posed in this remand.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

9.  Then readjudicate the claims for 
service connection for hypertension, 
GERD, and migraine headaches, and for a 
TDIU in light of the additional evidence 
obtained.  If these claims continue to be 
denied, send the veteran and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the appeal to 
the Board for further appellate 
consideration.



The veteran need take no further action until she is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



